Citation Nr: 0505291	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  91-44 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1975.  
The appellant is the veteran's legal custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied, in pertinent part, the 
veteran's claim of entitlement to service connection for 
schizophrenia.  The veteran has perfected a timely appeal.  

In May 2003, the Board granted the appellant's motion to 
advance the appeal on the docket.  The Board remanded this 
claim to the Appeals Management Center (AMC) in August 2003.

On March 15, 2004, the Board promulgated a decision that 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.


FINDING OF FACT

In January and February 2004, the veteran's representative 
submitted additional argument, which was not associated with 
the claims folder prior to a March 2004 Board decision 
denying entitlement to service connection for schizophrenia.


CONCLUSION OF LAW

The failure to consider the representative's January and 
February 2004 arguments in the Board's March 2004 decision 
constituted a denial of due process.  38 C.F.R. § 20.904(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process.  38 C.F.R. § 20.904(a) (2004).

The Board issued a decision in March 15, 2004, in which it 
denied the claim for service connection for schizophrenia.  
The Board was unaware that the veteran's representative has 
submitted relevant argument to the RO in January and February 
2004.  The failure to consider this additional argument 
constituted a denial of due process.  Accordingly, the March 
15, 2004, decision is vacated pursuant to 38 C.F.R. § 20.904.


ORDER

The Board's March 15, 2004, decision denying entitlement to 
service connection for schizophrenia is vacated.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


